Rule 208.    Procedure.
    ***

    (g)      Costs. --



             (1) The Supreme Court in its discretion may direct that the necessary
      expenses incurred in the investigation and prosecution of a proceeding which
      results in the imposition of discipline shall be paid by the respondent-attorney. All
      expenses taxed under this paragraph pursuant to orders of suspension that are
      not stayed in their entirety or disbarment shall be paid by the respondent–attorney
      within 30 days after notice transmitted to the respondent-attorney of taxed
      expenses. In all other cases, expenses taxed under this paragraph shall be paid
      by the respondent-attorney within 30 days of entry of the order taxing the expenses
      against the respondent-attorney.



            (2) In the event a proceeding is concluded by informal admonition, private
      reprimand or public reprimand, the Board in its discretion may direct that the
      necessary expenses incurred in the investigation and prosecution of the
      proceeding shall be paid by the respondent-attorney. All expenses taxed by the
      Board under this paragraph shall be paid by the respondent-attorney within 30
      days of entry of the order taxing the expenses against the respondent-attorney.
      The expenses which shall be taxable under this paragraph shall be prescribed by
      Board rules.



             (3) Failure to pay taxed expenses within 30 days after the date of the entry
      of the order taxing such expenses in cases other than a suspension that is not
      stayed in its entirety or disbarment will be deemed a request to be administratively
      suspended pursuant to Rule 219(l).



             (4) In addition to the payment of any expenses under paragraph (1) or (2),
      the respondent-attorney shall pay upon final order of discipline an administrative
      fee pursuant to the following schedule:


      Informal Admonition:                                      $250
      Private Reprimand:                                        $400
      Public Reprimand:                                         $500
      Public Censure:                                           $750
Suspension (1 year or less):                            $1,000
Suspension (more than 1 year):                          $1,500
Disbarment:                                             $2,000
Disbarment on Consent:                                  $1,000
Transfer to Inactive Status following discipline        $1,000

             (i) Where a disciplinary proceeding concludes by Joint Petition for
Discipline on Consent prior to the commencement of the hearing, the fee imposed
shall be reduced by 50%.

               (ii) Where a disciplinary proceeding concludes by Joint Petition for
Discipline on Consent subsequent to the commencement of the hearing, the Board
in its discretion may reduce the fee by no more than 50%.




     (5) Assessed         Penalties       on   Unpaid   Taxed    Expenses     and
Administrative Fees.

           (i) Failure to pay taxed expenses within thirty days of the
assessment becoming final in accordance with subdivisions (g)(1) and (g)(2)
and/or failure to pay administrative fees assessed in accordance with
subdivision (g)(4) within thirty days of notice transmitted to the respondent-
attorney shall result in the assessment of a penalty, levied monthly at the
rate of 0.8% of the unpaid principal balance, or such other rate as established
by the Supreme Court of Pennsylvania, from time to time.

            (ii) Monthly penalties shall not be retroactively assessed against
unpaid balances existing prior to the enactment of the rule; monthly
penalties shall be assessed against these unpaid balances prospectively,
starting 30 days after the effective date of the rule.

           (iii) The Disciplinary Board for good cause shown, may reduce
the penalty or waive it in its entirety.




                                      2